The appellant was indicted, tried and convicted of trespass after warning. Upon the introduction of all the evidence, the court, at the request of the solicitor, instructed the jury as follows : “If the jury believe the evidence, they will find the defendant guilty.” To the giving of this charge the defendant duly excepted. The judgment of the lower court was reversed and the cause remanded on the authority of Shields v. State, 104 Ala. 35; Rhea v. State, 100 Ala. 119; Pierson v. State, 99 Ala. 148; Heath v. State, Ib. 179; Whitaker v. State, 106 Ala. 30.
Opinion by
Brickell, C. J.